DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-27 are pending.
Claims 7 and 21 are objected to.
Claims 1-27 are rejected.
Election/Restrictions
Applicant's election with traverse of Group 8 and species of DNA in the reply filed on 19 November 2021 is acknowledged. The argument is found persuasive.
All claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims are examined, the restriction requirement as set forth in the Office action mailed on 23 July 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Claims 1-27 are given the benefit of the claim for priority to PCT/US2016/58862, filed on 26 October 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 April 2019 and 09 November 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings were received on 26 April 2019.  These drawings are accepted.
Claim Objections
Claims 7 and 21 are objected to because of the following informalities: Claims 7 and 21 are objected to for recitation of “wherein the reference database may be subset to correspond to the sample source”. The claims have been interpreted to recite “wherein a subset of the reference database is used that corresponds to the sample source.” Appropriate correction is required.
Claim Interpretation
The term “taxa specific markers” in claims 1, 13, and 24 is interpreted as defined on page 38 of the specification as a marker or k-mer that appears in species S and does not appear in other species than S.
The term “taxa unique markers” in claims 1, 13, and 24 is interpreted as defined on page 38 of the specification as a marker or k-mer that appears on species S only once.
Independent process claims 1 and 13, and product independent claim 24 are interpreted as not requiring a step of sequencing a sample.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 20 are indefinite for recitation of the phrase “implementing a privacy-preserving scheme in a public server or cloud-based server without slowing down the taxa processing or analysis time” because the metes and bounds of the limitation are not clear. For the purpose of examination the phrase has been interpreted as a property of the process of independent claims 1 and 13, as suggested by the specification at page 16.

Claim 8 recites the limitation "the laboratory processing of samples" in line 1. There is insufficient antecedent basis for this limitation in the claim. Independent claim 1, from which claim 8 depends, does not recite a step of processing samples.
Claim 11 recites the limitation "the nucleic acids extracted and processed" in line 1. There is insufficient antecedent basis for this limitation in the claim. Independent claim 1, from which claim 11 depends, does not recite a step of processing samples.
Claim 12 recites the limitation "the nucleic acid sequences of interest" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 and dependent claim 2 recite a computer-mediated process of determining a set of k-mers from sequences of a population of microorganisms, comparing the k-mer to a reference k-mer database of taxa specific and taxa unique markers, assign each k-mer to a taxon only if it is impossible to assign the k-mer to another taxon with the same mapping quality or assignment quality, filtering k-mers to produce a set of assigned k-mers, determining depth of coverage of taxa specific sequences using a probabilistic models for a taxon, and estimating the abundance of each taxon, which, but for the limitation of using a generic computer, recites the mental process grouping of abstract ideas. Independent claim 13 and dependent claim 20 recite the process of independent claim 4 with the further limitations of determining the pathogenicity of the identified microorganisms, which, but for the limitation of 
Dependent claims 3 and 14 further recite a mental process of generating confidence and speed. Dependent claims 4, 15, and 26 further recite a mental process of analyzing data of at least 10 k-mers. Dependent claims 5 and 16 further recite a mental process of analyzing data of at least 100 k-mers. Dependent claims 7 and 21 further recite a mental process of analyzing data of a subset of the reference database that corresponds to the sample source. Dependent claims 9 and 18 further recite a mental process of considering data of k-mers of 17 to 63 nucleotides in length. Dependent claims 10, 19, and 27 further recite a mental process of considering data of k-mers of 17 to 31 nucleotides in length. Dependent claim 25 further recites a mental process of considering data of a subject or an environmental sample. Dependent claim 26 further recites a mental process of considering data of 
This judicial exception is not integrated into a practical application because the additional element of claims 1 and 13 of a computer processor and memory, and the additional element of computer readable memory in claim 24 do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application. The additional element of inputting data in independent claims 1, 13, and 24 represents data gathering that does not integrate the recited judicial exception into a practical application. The additional element of obtaining a sample in independent claims 1 and 13 and the additional element of obtaining a sample from a subject or an environmental source in claims 6 and 17 represents data gathering that does not integrate the recited judicial exception into a practical application. The additional 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of claims 1 and 13 of a computer processor and memory, and the additional element of computer readable memory in claim 24, and the additional element of inputting data in independent claims 1, 13, and 24 are conventional computer components and processes.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).

Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
The additional element of obtaining a sample in independent claims 1 and 13, the additional element of obtaining a sample from a subject or an environmental source in claims 6 and 17, the additional element of extracting a sample in claims 8 and 22, extracting DNA or RNA in claims 11 and 23, and amplifying nucleic acids in claim 11 are conventional.

Rajendhran et al. reviews analysis of metagenomes. Rajendhram et al. shows extraction of DNA from environmental samples from soil on pages 577-578. Whole genome amplification techniques are shown on pages 584-587 and Figure 4.
Petti shows amplification of clinical sample associated microorganisms on pages 1112-1113.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN S BRUSCA/Primary Examiner, Art Unit 1631